Opinion issued May 24, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00257-CV
                             ———————————
                     IN RE EDWARD R. NEWSOME, Relator



                Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Edward R. Newsome, seeks relief from this Court by petition for writ

of mandamus. 1 We deny the petition. We dismiss Relator’s “Amended Motion for

Leave to File for Rehearing” filed prior to our denial of the petition for want of

jurisdiction.



1
      The underlying case is Edward R. Newsome v. Walgreen Drug Store, No. 1995-
      25994 in the 189th District Court of Harris County, Texas, the Honorable Bill Burke
      presiding.
                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.




                                        2